Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED OFFICE ACTION
       This Office Action is in response to the papers filed on 09 September 2022.
 
    CLAIMS UNDER EXAMINATION
     Claims 1-3 and 6-19 are pending and have been examined on their merits.

         PRIORITY
   The Provisional Applications filed on 21 October 2019 are acknowledged.

WITHDRAWN REJECTIONS
The previous rejections have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (previously cited; Cell Culture Chambers And Methods Of Use Thereof. WO2018/005521 04 January 2018) in view of Tai et al. (previously cited; Molecular Mechanisms of T Cells Activation by Dendritic Cells in Autoimmune Diseases. Frontiers In Pharmacology 2018: 9(642):1-10) and Jin et al. (previously cited; Enhanced clinical-scale manufacturing of TCR transduced T-cells using closed culture system modules. Journal of Translational Medicine. 16:13 pages 1-13) as evidenced by Lexico Dictionary (previously cited; concurrent), The Free Dictionary (previously cited; definition of weld) and Dictionary.com (definition: tube).



Murthy et al. disclose an invention that provides “cell culture chambers and methods of use thereof” (Abstract). Murthy teaches the following (emphasis added; page 2, lines 1-27):
The invention recognizes that there exists a need to develop new technology that
automates the production of antigen-specific T-cells. The cell culture chambers of an
example embodiment of the invention include various technical features that allow for the automation of the above described manual process, dramatically reducing user intervention in the process and thereby significantly reducing the risk of contamination. For example, cell culture chambers of the embodiment are fabricated to include a bottom surface that is made of a material to which cells adhere and at least one additional surface, such as the side walls and/or the top wall, that is made of a gas permeable material. In this way, greater levels of gas exchange are achieved without having to sacrifice the adherent nature of the bottom surface, as compared to prior art culture systems. Additionally, cell culture chambers of the embodiment are configured to allow for culture medium and cytokines to be perfused into the chamber such that more consistent levels can be maintained. In order to ensure that the antigen-specific T-cells and other cells involved in the culturing process remain in the chamber during perfusion, one or more inlets and outlets of the cell culture chamber are arranged to move fluid within the cell culture chamber at least in part along a vertical flow
path upon exiting the chamber.

As set forth above, Murthy teaches the invention include various technical features that allow for the automation of the manual process. Therefore the system taught by Murthy is automated. Examiner notes Figure 2 discloses a cell culture in Step 1 and a “subsequent cell culture chamber” in Step 3. Therefore the art teaches a first and a second cell culture chamber. As set forth in the section recited above, the art teaches one or more inlets and outlets of the cell culture chamber are arranged to move fluid within the cell culture chamber at least in part along a vertical flow path upon exiting the chamber. Therefore the art teaches chambers comprising an inlet and an outlet. Examiner notes the art teaches “it is to be understood that the bioreactors are provided in a closed environment in certain embodiments” (page 10, lines 4-5). Therefore the art is interpreted to teach a closed system. Murthy teaches medium is continuously perfused during culturing. Continuous perfusion helps to maintain a near constant culture volume throughout the process (page 19, lines 12-16). Therefore Murthy teaches perfusion may be continuous.

As set forth above, Murthy teaches the transfer between chambers. In some embodiments, transfer is effectuated by introducing a gas flow into the first cell culture chamber to transfer a supernatant including the first cell product through a fluidic connector and into a second cell culture chamber (page 2, lines 30-32). In certain aspects, the cell culture chamber includes at least one fluidic connector configured to fluidically couple the cell culture chamber to a second vessel, which can be a second cell culture chamber (page 4, lines 15-17). To assist with the flow of fluid through each chamber and between chambers, the cell culture chamber can comprise one or more pumps (page 4, lines 17-18). As also shown in FIG. 3, the cell culture chamber has an inlet 126 and an outlet 128, both of which can be used to fluidically couple the chamber via a fluidic connector with one or more additional vessels (page 15, lines 1-3). In a preferred embodiment, the cell culture chambers of the bioreactors are connected via a sterile connection (page 15, lines 10-11). Therefore the art teaches the use of a sterile fluidic connector to transfer fluid between vessels. As evidenced by Dictionary.com, a tube is a hollow body used for conveying liquids or gases. A fluidic connector that is able to move fluid between chambers, as taught by Murthy, is interpreted to be the structural equivalent of a tube.

Murthy teaches a cell culture chamber may comprise a first and second material (see last paragraph of page 3). Murthy teaches the following (page 12, starting at line 15:

The first material and the second material can be joined together using any methods
known in the art, such as mechanical fastening, adhesive and solvent bonding, and welding.
However, given that the cellular immunotherapeutic product produced using systems and
methods of embodiments of the invention will be administered to a human patient, regulatory
issues may prevent the use of certain, or all, adhesives in assembling the cell culture
chambers. Accordingly, in certain embodiments, the first and second materials are joined
without using adhesive. In one embodiment, all surfaces of the cell culture chamber, such as
the bottom, side, and top walls, comprise the first material ( e.g., polystyrene) and are joined
together using ultrasonic welding, with at least a portion of the first material in the side
and/or top walls cut out to allow for the insertion of a second material ( e.g., a silicone
material), as shown in FIG. 5. It is to be understood that the holes can be any shape desired,
and not just the circles as shown in FIG. 5. In an example arrangement, the second material
can be separately inserted into the holes in the same manner as a stopper that is inserted into
the top opening of a vessel for sealing of the vessel. 

As set forth above, Murthy teaches all surfaces  of the culture chamber such as the bottom, side and top walls comprise the first material (polystyrene) and are joined together using ultrasonic welding. The Instant Specification discloses the following ([0027]):
In another aspect, the disclosure provides a gas-impermeable cell culture chamber, wherein a top, a bottom, and both side walls are comprised of a gas-impermeable material. The gas-impermeable material may also be a material to which cells adhere. The gas-impermeable material may be polystyrene.

Because Murthy teaches polystyrene, Murthy teaches an embodiment where all surfaces of the culture chamber may be gas impermeable.  The art teaches a second material, such as silicone, can be inserted in a side or top wall (supra). The art teaches silicone is a “high permeability polymer” (page 12 line 11). Murthy teaches it can be separately inserted in the same manner as a stopper that is inserted into the top opening of a vessel for sealing the vessel. Therefore the art teaches the use of a gas impermeable chamber with a second, gas permeable material that is inserted.

Murthy teaches the provision of at least one additional gas permeable surface that allows for a greater level of gas exchange compared to conventional protocol, thus allowing for greater numbers of cells to be processed in the chamber (page 4, lines 4-6).

The art teaches a therapeutic T cell product is produced (page 2, last line through first line of page 3). The cells are used to target cancer (page 8, line 4).  In certain embodiments, the cell culture chambers and methods provide for an expansion and stimulation of T-cells using autologous antigen presented cells to provide a therapeutic T-cell product (Abstract). The art teaches the use of dendritic cells as antigen presenting cells (page 5, fourth paragraph). Figure 2 teaches antigen-presenting cells and peripheral mononuclear blood cells are provided to a cell culture chamber (step 1). The Figure teaches “perfusion fluid is perfused to the chamber”. The reference teaches the use of pumps to supply medium to the chamber (page 4, lines 20-22). Therefore the art teaches perfusion with one or more pumps. Because Step 2 discloses coculturing produces expanded T cells, “peripheral mononuclear blood cells” are interpreted to be a suspension comprising T cells. Examiner notes Figure 2 discloses a cell culture in Step 1 and a “subsequent cell culture chamber” in Step 3. Therefore the art teaches a first and a second cell culture chamber. It is of note the art teaches T cells are partially expanded in the first culture chamber (page 7, lines 20-21). Therefore the art teaches T cells are expanded in the first culture chamber as recited in claim 1.

The art teaches cell culture chambers are configured to fluidically connect to one another, such that antigen-specific T cells can be automatically transferred between chambers to allow for further culturing and expansion of the T cells in a new cell culture chamber (page 2 lines 27-30). Therefore the art teaches expanded T cells from the first culture chamber are flowed into the second culture chamber. The art teaches during each of the culturing steps, perfusion fluid containing, for example, medium and cytokines, can be perfused to the chambers (page 9, lines 3-5). Therefore the art is interpreted to teach cell culture medium is flowed into the second culture chamber. Examiner notes the reference teaches T cells can be further expanded in the second culture chamber (page 13, lines 33-34).

The art teaches the following (page 116, lines 5-8):
In certain embodiments, the one or more biological reactors can be produced in a system containing modules for effectuating various other processes prior to, concurrent with, or subsequent to the process occurring with the cell culture chambers of the biological reactors.

As evidenced by Lexico Dictionary, the term “concurrent” means “existing, happening or done at the same time”. Therefore the art is interpreted to teach other processes can be performed at the same time as the disclosed method.

Murthy teaches culturing in the first culture chamber can occur in the presence of a first set of one or more stimulating antigens (page 6, lines 27-28). The art teaches T cell stimulation and expansion occurs in cell culture 120 (hence, the first culture chamber).
Murphy teaches the T cells can be co-cultured with antigen-presenting cells in the first culture chamber. As set forth above, said the art teaches dendritic cells are antigen-presenting cells.

Murphy is silent as to whether the cells can also be transduced.

Murthy is silent regarding the use of a cell transduction reagent in the first chamber.

As set forth above, Murthy teaches the use of a fluidic connector to transfer the contents of the first vessel to the second vessel. As set forth above, a fluidic connector is interpreted to be the functional equivalent of a tube. It is also noted the art teach the fluidic device comprises tubing (page 13, second paragraph; page 22, last paragraph; page 24, third paragraph). Murthy discloses the device may comprise gas impermeable walls with a gas permeable material inserted into an opening (supra; also see Figure 5). Murthy teaches the provision of at least one additional gas permeable surface that allows for a greater level of gas exchange compared to conventional protocol, thus allowing for greater numbers of cells to be processed in the chamber. Examiner notes Figure 6C illustrates vessels connected by tubing. The art does not explicitly teach fluidic connector is made of a gas permeable material.


As taught by Tai et al., it is well known in the art that interaction between T cells and dendritic cells leads to T cell activation (see Abstract; page 2, right column, first full paragraph). Antigen presentation on immune cell surface, formation of an immunological synapse (IS), and specific identification of complex by T cells including two activating signals are necessary steps that lead to T cell activation (Abstract).

Jin teaches “genetic engineering of T-cells to express specific T cell receptors (TCR) has emerged as a novel strategy to treat various malignancies. More widespread utilization of these types of therapies has been somewhat constrained by the lack of closed culture processes capable of expanding sufficient numbers of T-cells for clinical application.” (Abstract). A major limiting factor for the administration of TCR transduced T-cells is the seemingly large number of cells required to obtain a clinical response (page 2, left column, third paragraph). It is of note the art teaches closed systems can be used to optimize and scale up T cell transduction processes (see conclusion on page 1). The art teaches following activation, cells are transduced with retroviral vectors in a closed bag system (hence, a closed system). The art teaches a series of chambers arranged in parallel produced a single system (page 3, line 19).

As set forth above, Murthy cultures dendritic cells and T cells in a culture chamber. Tai teaches dendritic cells and T cells interact, leading to T cell activation. It would have been obvious to combine the teachings of the prior art by transducing the T cells taught by Murthy. One would have been motivated to do so since Murphy teaches culturing T cells and dendritic cells, which leads to T cell activation (as taught by Tai), and Jin teaches following activation, cells are transduced with retroviral vectors. One would have been motivated to do so to produce a therapeutic targeting malignancies, as taught by Jin. One would have had a reasonable expectation of success since Jin teaches activated T cells can be transduced and Murthy teaches concurrent processes can be conducted using the disclosed system. One would have expected similar results since both references produce T cells used to target cancer. 

Cell transduction in the first culture chamber is rendered obvious om the grounds set forth above. Claim 1 recites the first culture chamber comprises a cell transduction reagent. The claim does not identify what the reagent is. Murthy teaches the devices of the invention can include reagents (see page 22, line 30). It would have been obvious to include an transduction reagent since Jin teaches using aa transduction agent (i.e. a retroviral vector) to transduce cells. One would have had a reasonable expectation of success since Murthy teaches reagents can be used in the system, and Jin teaches the use of a cell transduction reagent to transduce a T cells.

As set forth above, Murthy teaches vessel walls may be constructed of a gas impermeable material. The art teaches a second gas permeable material can be inserted into the vessel. It would have been obvious to use a gas permeable tubing in the device taught by Murthy. One would have been motivated to do so since Murthy teaches the use of a gas permeable material that is inserted into a vessel made from a gas impermeable material, and teaches tubing is inserted into the vessels. The skilled artisan would use a gas permeable material since Murthy teaches at least one additional gas permeable surface allows for a greater level of gas exchange compared to conventional protocol, thus allowing for greater numbers of cells to be processed in the chamber.

Therefore claim 1 is rendered obvious (claim 1).

Murthy teaches the second culture chamber can be larger in size than the first culture chamber (page 20, lines 19-20). Therefore claim 2 is included in this rejection (claim 2).

The art teaches the chambers can comprise polystyrene (page 4, line 9; page 10, line 26). Therefore claim 3 is included in this rejection (claim 3).

Murthy is interpreted to teach a closed system (supra). The art teaches the use of fluid reservoirs (page 4, third full paragraph; Figure 3, element 132). As evidence by the Free Dictionary, the term “weld” means “to bring into close association or union” (The Free Dictionary by Farlex). Figure 3 is interpreted to illustrate a tube (top of element 132) that welds the reservoir to the disclosed system. Therefore claim 7 is included in this rejection (claim 7).

Claim 8 recites flowing cell culture medium into the first culture chamber comprises eliminating headspace in said chamber. The claim does not recite how much headspace is eliminated. Examiner notes the instant specification discloses “In some embodiments, the cell culture chambers are filled completely with little or no headspace” (page 24, line 14). This is interpreted to mean filling the chamber eliminates headspace. Examiner notes the reference teaches culture medium is added to the culture chamber. Because culture medium is added to Murthy’s chamber, headspace is eliminated. Therefore claim 8 is included in this rejection (claim 8).

As set forth above, Murthy teaches T cells are co-cultured with dendritic cells. Tai teaches dendritic cells activate T cells (supra). Therefore T cells would be activated in the first culture chamber. Further, Jin teaches cells are stimulated with anti-CD3 antibody (page 3, left column, first paragraph). Because the cells are stimulated, they are interpreted to be activated. Therefore claim 9 is rendered obvious (claim 9). The antibody taught by Jin is interpreted to read on claim 10. Therefore claim 10 is included in this rejection (claim 10).

Murthy teaches the use of one or more tubes for connecting the fluid reservoirs to the pumps and cell culture chamber are also provided (page 13, second paragraph). Because fluid flows through said tubes, the flowing steps are done using tubes. The art teaches the system provides sterile operation (third full paragraph of page 3) and sterile connections (first paragraph of page 15). Therefore the use of sterile tubes is rendered obvious (claim 14). As set forth above, the art discloses tubes that are interpreted to be welded. Therefore claim 15 is included in this rejection (claim 15).

Jin teaches the use of a cell culture medium containing Aim V and IL-2 (hence, interleukin-2) (page 3, left column, first paragraph).

It would have been obvious to use a culture medium containing Aim V and IL-2. One would have been motivated to do so since Murthy culturing a cell suspension with T cells in a culture medium and Jin teaches culturing a cell suspension with T cells in a culture medium containing Aim V and IL-2. The skilled artisan would use ingredients that are known for culturing T cells. One would have had a reasonable expectation of success since Jin teaches the ingredients can successfully be used. One would have expected similar results since both references disclose methods of culturing activated T cells. Therefore claim 16 is rendered obvious (claim 16).

Murthy teaches in certain aspects, the fluid flow rate is maintained below the sedimentation rate of the antigen-presenting cells. As such, the antigen-presenting cells will remain within the culture chamber because of their mass. In other words, the antigen-presenting cells will sink toward the bottom of the cell culture chamber and therefore remain in the cell culture chamber (page 18, second paragraph). Therefore claim 17 is included in this rejection (claim 17).

Murthy teaches the medium can be continuously perfused during culturing. Continuous perfusion helps to maintain a near constant culture volume throughout the process (page 19, second full paragraph). Therefore claim 18 is included in this rejection (claim 18).

Murthy teaches in order to ensure that the antigen-specific T-cells and other cells involved in the culturing process remain in the chamber during perfusion, one or more inlets and outlets of the cell culture chamber are arranged to move fluid within the cell culture chamber at least in part along a vertical flow path upon exiting the chamber (page 2, lines 23-28). Therefore claim 19 is included in this rejection (claim 19).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 09 September 2022 are acknowledged. The Applicant argues none of the cited references teach or suggest a flow- based, automated method for producing transduced T cells using a closed system cell culture instrument wherein the cell culture chambers are made of a gas-impermeable material, as required in amended claim 1. The Applicant argues “Murthy is entirely silent on transducing T cells in a gas-impermeable culture chamber” and “is also silent on using continuous perfusion for the transduction and expansion of T cells”. The Applicant argues Tai is altogether silent on transducing T cells and does not provide any teachings useful to a method for transducing T cells in an automated flow-based closed system. 
The Applicant argues Jin is devoid of any teaching or suggestion of any flow-based, automated method for transducing T cells using a cell culture instrument wherein the cell culture chambers are gas-impermeable, as required in amended claim 1. The Applicant argues Jin teaches a gas permeable system such as the G-REXS5000CS. While the Applicant acknowledges Jin reports methods for manufacturing transduced T cells, the Applicant argues the methods of Jin involve transducing T cells inside flasks with retroviral vectors and then manually transferring the transduced T cells to a closed culture system. 

EXAMINER’S RESPONSE
The arguments are not persuasive. Arguing each of the references separately, the arguments state none of the references teach all of the limitations recited in claim 1. Examiner notes new grounds of rejection have been made above to address each limitation now recited in claim 1. The Applicant argues Murthy does not teach cell transduction. Examiner notes this was acknowledged in the prior Office Action and in the rejection above. The Murthy reference is relied upon because it teaches an automated closed system. As set forth above, the art teaches a first and second cell culture chamber, and teaches all surfaces of a chamber can be constructed using polystyrene. Polystyrene is identified in the Instant Specification as a gas impermeable material. The system comprises pumps and perfuses media continuously. The deficiency of Murthy is that it is silent as to whether T cells can be transduced in the system.

As set forth above, Murthy cultures dendritic cells and T cells in a culture chamber. Tai teaches dendritic cells and T cells interact, leading to T cell activation. It would have been obvious to combine the teachings of the prior art by transducing the T cells taught by Murthy. One would have been motivated to do so since Murphy teaches culturing T cells and dendritic cells, which leads to T cell activation (as taught by Tai), and Jin teaches following activation, cells are transduced with retroviral vectors. Therefore the Tai reference is relied upon because it teaches the conditions disclosed in Murthy would result in activated T cells. The Jin reference is relied upon because it teaches T cells can be transduced following activation. One would have been motivated to do so to produce a therapeutic targeting malignancies, as taught by Jin. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. in view of Tai et al and Jin et al. as evidenced by Lexico Dictionary and the Free Dictionary as applied to claim 1 above, and further in view of Ibidi et al. (previously cited; Protocol for Adenoviral Transduction of Human Cells. ibidi GmbH, Version 2.1, 25 October 2016, pages 1-7).


Claim 1 is rejected on the ground set forth above. The teachings of each reference are reiterated. Jin teaches cells are transduced with viral vectors that express TCR (page 3, second section of Methods). While Jin discloses vial transduction, Murthy and Jin are silent regarding the use of an inactive virus.

iBidi et al. disclose an approach for transducing human cells (page 1, section 1. General Information). The art teaches replication deficient viruses are widely used (page 1, first paragraph of Background). Said viruses have depleted E1 and E3 genes (same cited section). The art teaches viral DNA does not integrate into host DNA upon enter the nucleus (page 2, second paragraph). Said viruses are interpreted to be inactive because they are unable to integrate DNA. These viruses can be used to transduce many mammalian (especially human) dividing and non-dividing cell types, both in vitro and in vivo. Moreover, recombinant adenoviruses can be used to transduce various sensitive cells. (second paragraph of Background).

It would have been obvious to use an inactive virus. One would have been motivated to do so since iBidi teaches inactive viruses are used for cell transduction. One would have had a reasonable expectation of success since iBidi teaches inactive viruses are suitable for transduction of mammalian cells, both in vivo and in vitro. One would have expected similar results since Jin an iBidi are directed to the transduction of mammalian cells. Therefore claim 6 is rendered obvious (claim 6).

APPLICANT’S ARGUMENTS
The arguments made by the Applicant are acknowledged. The Applicant argues ibidi does not remedy the deficiencies of Murthy, Tai and Jin. The Applicant argues Ibidi only reports a protocol for transducing human cells with recombinant adenoviruses. The Applicant alleges Ibidi does not provide any disclosure that is useful for an automated cell culture system, nor does Ibidi provide any disclosure useful for transducing T cells by perfusion, as required in claim 1.

EXAMINER’S RESPONSE
The arguments are not persuasive. As set forth above, Jin teaches cells are transduced with viral vectors that express TCR (page 3, second section of Methods). While Jin discloses vial transduction, Murthy and Jin are silent regarding the use of an inactive virus. The Ibidi reference is relied upon because it teaches human cells can be transduced with inactive virus both in vivo and in vitro. One would have expected similar results since Jin an iBidi are directed to the transduction of mammalian cells.

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. in view of Tai et al and Jin et al. as evidenced by Lexico Dictionary and the Free Dictionary as applied to claims 1 and 10 above, and further in view of Crisman et al. (previously cited; Methods for Transduction And Cell Processing. US 2016/0122782 2016).


Claims 1 and 10 are rendered obvious on the grounds set forth above. The teachings of the prior art are reiterated.

While Jin teaches the use of an antibody to transduce T cells, the art is silent as to whether the antibody is attached to a bead.

Crisman teaches a method of transducing cells with virus (Abstract; [0004] [0005]). The art teaches transduction of T cells with a viral vector encoding CAR following activation ([0728]). The art suggests the use of a CD3 antibody for stimulation, including antibodies such as those present on the surface of a soluble support, such as a bead ([0087]). It would have been obvious to use an antibody bound to a bead to activate T cells. One would have been motivated to do so since Jin activate T cells using a CD3 antibody and Crisman teaches CD3 antibodies can be bound to beads to activate T cells. One would have had a reasonable expectation of success since Crisman teaches antibodies can be bound to beads to successfully active T cells. One would have expected similar results each reference activated T cells using the same antibody. Therefore claim 11 is rendered obvious (claim 11). 

Claim 1 is rejected on the grounds set forth above. A method comprising cell transduction is rendered obvious on the grounds set forth above. Murthy teaches cells are expanded in a second culture chamber. The art does not teach draining fluid from the chamber, washing the T cells with a buffer, and flowing a cryopreservation medium into the chamber.

Crisman teaches cryopreservation medium can be added to transduced cells ([0258]). Further steps of washing and suspending, such as for dilution, concentration or buffer exchange can be performed prior to or subsequent to the above step ([0258]). Crisman teaches the cells are isolated, separated or selected, stimulated, transduced, washed, and formulated, all within a closed system ([0260]). Crisman teaches transduced and expanded cells can be washed to replace the medium with cryopreservation solution ([0320]). The art teaches the use of a buffer for washing ([0319]).

It would have been obvious to combine the teachings of the prior art by performing the claimed steps. One would have been motivated to do so since Crisman teaches removing culture medium, washing transduced and expanded cells and replacing medium with cryopreservation solution. The skilled artisan would do so to preserve Murthy’s cells for later use. One would have had are a reasonable expectation of success since Crisman teaches cells that have been expanded and transduced can be formulated in a cryopreservation solution. One would have had a reasonable expectation of success since Murthy teaches additional methods can be performed subsequently using the disclosed system. One would have expected similar results since both Murphy and Crisman are both directed to methods of preparing T cells for medicinal use. Therefore claim 12 is rendered obvious (claim 12).

Murthy teaches the cell culture chamber has an inlet and an outlet, both of which can be used to fluidically couple the chamber via a fluidic connector with one or more additional vessels (page 15, first paragraph).

While Murthy produces a T cell product, the art is silent regarding a harvesting vessel.

Chrisman teaches the use of a collection chamber ([0063]).

It would have been obvious to use a harvesting vessel.  One would have been motivated to do so since Murthy produces a cell product and Crisman teaches that a cell product can be collected using a product container. One would have had a reasonable expectation of success since Murthy teaches a vessel can be connected to a chamber. One would have expected similar results since both reference disclose the use of T cells. Therefore claim 13 is included in this rejection (claim 13).

APPLICANT’S ARGUMENTS
The arguments made by the Applicant are acknowledged. The Applicant argues Crisman does not remedy the deficiencies of Murthy, Tai and Jin. The Applicant argues Crisman reports methods for cell processing, including transduction, washing, isolation, and separation, including methods for transducing cells with viral vector particles inside a rotatable centrifugal chamber, in which transduction occurs under centrifugal force by the rotation of the chamber. The Applicant argues Crisman is devoid of any teaching or suggestion of a perfusion-based approach for transducing T cells, as required by claim 1.

EXAMINER’S RESPONSE
The arguments are not persuasive. The Crisman reference is not relied upon to teach a perfusion-based approach for transducing T cells. Jin teaches the use of an antibody to transduce T cells, the art is silent as to whether the antibody is attached to a bead. The Crisman reference teaches CD3 antibodies can be bound to beads to activate T cells. 
Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653